UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2176


CLETUS FRU FOTIBU,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 29, 2017                                          Decided: August 3, 2017


Before NIEMEYER, TRAXLER, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Albert I. Usumanu, ALBERT USUMANU LAW OFFICE, Minneapolis, Minnesota, for
Petitioner. Chad A. Readler, Acting Assistant Attorney General, Douglas E. Ginsburg,
Assistant Director, Jenny C. Lee, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cletus Fru Fotibu, a native and citizen of Cameroon, petitions for review of a

September 12, 2016 order of the Board of Immigration Appeals (Board) denying his

motion to reopen. For the reasons set forth below, we dismiss the petition for review.

       Before this court, Fotibu argues only that he was denied a fair merits hearing on

his applications for adjustment of status and cancellation of removal in violation of his

due process rights. However, Fotibu did not file a timely petition for review of the

Board’s March 18, 2016 order dismissing his appeal from the Immigration Judge’s denial

of that relief. Fotibu had 30 days from the date of that decision to file a timely petition

for review. See 8 U.S.C. § 1252(b)(1) (2012). This time frame is “jurisdictional in

nature and must be construed with strict fidelity to [its] terms.” Stone v. INS, 514 U.S.
386, 405 (1995). Moreover, the filing of a motion to reopen with the Board does not toll

the 30-day period for seeking review of underlying orders. Id. at 394. Thus, Fotibu’s

petition for review of the Board’s order of September 12, 2016, cannot be considered

timely as to the Board’s March 18, 2016 order.

      Fotibu fails to raise any issues relevant to the Board’s September 12, 2016 order

denying his motion to reopen.      Under Rule 28 of the Federal Rules of Appellate

Procedure, “the argument [section of the brief] . . . must contain . . . appellant’s

contentions and the reasons for them, with citations to the authorities and parts of the

record on which the appellant relies.” Fed. R. App. P. 28(a)(8)(A). Furthermore, the

“[f]ailure to comply with the specific dictates of [Rule 28] with respect to a particular

claim triggers abandonment of that claim.” Edwards v. City of Goldsboro, 178 F.3d 231,

                                            2
241 n.6 (4th Cir. 1999); see also Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir.

2004) (failure to challenge denial of relief under Convention Against Torture results in

abandonment of issue on review).

      Accordingly, we dismiss the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                PETITION DISMISSED




                                            3